Opinion filed March 24, 2011




                                           In The


   Eleventh Court of Appeals
                                        __________

                                   No. 11-11-00025-CR
                                       __________

                               REED J. BATES, Appellant

                                              V.

                               STATE OF TEXAS, Appellee


                      On Appeal from the County Court at Law No. 2

                                     Ellis County, Texas

                               Trial Court Cause No. 1010552CR


                           MEMORANDUM OPINION

       The trial court convicted Reed J. Bates of the offense of reckless driving and assessed
punishment at confinement for thirteen days and a fine of $100. We dismiss the appeal.
       Appellant’s sentence was imposed on August 17, 2010. A timely motion for new trial
was filed on August 31 and was overruled by operation of law pursuant to TEX. R. APP. P. 21.8.
Appellant’s notice of appeal was filed on November 29, 2010, 104 days after the date sentence
was imposed. Upon receiving the clerk’s record, this court notified the parties by letter dated
February 14, 2011, that the notice of appeal appeared to be untimely and that no motion for
extension had been timely filed. We requested that appellant provide proof that a notice of
appeal had been timely filed, and we informed appellant that the appeal may be dismissed for
want of jurisdiction. Appellant has not responded to our letter.
       Pursuant to TEX. R. APP. P. 26.2(a)(2), a notice of appeal is due ninety days after the day
sentence is imposed. In this case, the due date was November 15, 2010. Appellant did not file a
motion for extension of time. See TEX. R. APP. P. 26.3. Absent a timely filed notice of appeal or
the granting of a timely motion for extension of time, we do not have jurisdiction to entertain the
appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993).
       Accordingly, the appeal is dismissed for want of jurisdiction.


                                                             PER CURIAM


March 24, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2